      Case 3:19-cv-00383-DPJ-FKB Document 33 Filed 08/26/19 Page 1 of 12




                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                 NORTHERN DIVISION

LESLIE-BURL McLEMORE;                                                           PLAINTIFFS
CHARLES HOLMES;
JIMMIE ROBINSON,SR.;
RODERICK WOULLARD;
BRENDA BOOTH;
JORDAN MALONE;and
TYLER YARBROUGH

VS.                                           CIVIL ACTION NO.3:19-cv-383-DPJ-FKB

DELBERT HOSEMANN,in his official capacity                                   DEFENDANTS
as the Mississippi Secretary of State; and PHILIP
GUNN,in his official capacity as the Speaker of the
Mississippi House of Representatives


  REBUTTAL MEMORANDUM OF LAW IN SUPPORT OF MOTION TO DISMISS
 FILED BY THE SPEAKER OF THE MISSISSIPPI HOUSE OF REPRESENTATIVES
                   AND THE MISSISSIPPI SECRETARY OF STATE



                                             William Trey Jones, III(MSB #99185)
                                             Cody C. Bailey(MSB #103718)
                                             Jacob A. Bradley(MSB #105541)
                                             Brunini,Grantham,Grower & Hewes,pllc
                                             The Pinnacle Building, Suite 100
                                             190 East Capitol Street(39201)
                                             Post Office Drawer 119
                                             Jackson, Mississippi 39205
                                             Telephone:(601)948-3101
                                             Facsimile:(601)960-6902
                                             Email: cbailey@brunini.com

                                             Counselfor Defendants Philip Gunn, in his
                                             official capacity as the Speaker ofthe
                                             Mississippi House ofRepresentatives, and
                                             Delbert Hosemann, in his official capacity as
                                             the Mississippi Secretary ofState
      Case 3:19-cv-00383-DPJ-FKB Document 33 Filed 08/26/19 Page 2 of 12




    I.       Plaintiffs Have Not Alleged Facts to Support Their Alleged Injury: that the
             Challenged Provisions Prevent Them From Electing "African-American-
             Preferred Candidates."

         In their Response, Plaintiffs retreat from their own allegations of purported injury in the

 Amended Complaint and now state that they do not need to demonstrate a past, present, or future

 inability to elect "African-American-preferred candidates"(Democrats) in order to state an

 Article 111 injury.' Not only are Plaintiffs incorrect, as shown below, but that is the injury they

 have attempted to plead, albeit unsuccessfully. The Amended Complaint confirms on its face

that Plaintiffs attempted to plead an injury based on the Challenged Provisions allegedly

operating to inhibit the election of so-called "Afncan-American-preferred candidates."

    • "The Electoral-Vote Rule hinders African Americans' ability to elect candidates of their
      choice." Doc. 26 at ^41.
    • "The Popular-Vote Rule ensures that...[African-American-preferred candidates] are
      unlikely to be elected." Id. at 1147.
    • "The House-Vote Rule ... thwarts the election of an African-American-preferred
      candidate." Id. at 1|48.
    • "The Challenged Provisions ... have had the effect[] of denying African Americans in
      Mississippi an equal opportunity to ... elect their preferred candidates to statewide
      office." Id. at 1j59; jee also 1|1|98, 105, 115, 116, 117.



'It is remarkable that Plaintiffs have made these allegations in the Amended Complaint to challenge
election rules, but now they admit that they really have no basis to say that the rules have or will ever
actually prevent them from electing their candidate of choice. This suit was obviously filed because of
some concern about how the rules "might" impact Democratic candidates. That is not a valid basis for
which to seek relief from this Court. And while most of Plaintiffs' response focused on their alleged
injury. Plaintiffs' failure to allege facts to establish that the Challenged Provisions have been applied to
prevent them from electing "African-American-preferred candidates" also highlights Defendants'
arguments that Plaintiffs cannot satisfy causation, redressability, or ripeness, all of which remain adequate
bases upon which the Court should dismiss this lawsuit. See Doc. 28 at 6-21.

^ Plaintiffs are bound by their pleadings. If a plaintiff chooses to make particular allegations in support of
his claim and those allegations will not support relief, then the complaint may be dismissed. Associated
Builders, Inc. v. Ala. Power Co., 505 F.2d 97,99(5th Cir. 1974); Klug v. Chicago Sch. Reform Ed. of
Trs., 197 F.3d 853, 858(7th Cir. 1999)(quotation omitted)(if plaintiff chooses to plead particulars, and
those particulars show he has no claim,"then he is out of luck—he has pleaded himself out of court");
Wright & Miller, 5 Fed. Prac. & Proc. Civ. § 1219(3d ed.)("overpleading might render the complaint
vulnerable to attack by pretrial motion should it show on its face that no claim for relief exists").

                                                      1
      Case 3:19-cv-00383-DPJ-FKB Document 33 Filed 08/26/19 Page 3 of 12




Plaintiffs allege no facts whatsoever to support their conclusory allegations that the Challenged

Provisions have prevented them from electing their "candidates of choice" in past elections. And

Plaintiffs allege no facts to show it is "imminent" or "certainly impending" that the Challenged

Provisions will prevent them from electing Democrats in the future.

         Instead, Plaintiffs now contend that to state an Article III injury they need only plead that

they are African American and that the Challenged Provisions operate collectively to dilute

African American votes in general. That is the epitome of a generalized grievance that is

insufficient to state an injury in fact. See Gill v. Whitford, 138 S. Ct. 1916, 1923(2018); Lujan v.

Defenders of Wildlife, 504 U.S. 555, 564 n.2, 573-74(1992). Plaintiffs cite no case supporting

their modified position that a broad, abstract injury based on general vote dilution is sufficient

for standing without regard to the outcome of past or future elections.^

         Plaintiffs rely on Northeastern Florida Chapter ofAssociated General Contractors of

America v. City ofJacksonville, 508 U.S. 656,666(1993), and its progeny, to contend that they

need not show that the Challenged Provisions have deprived, or will deprive, an "African-

American-preferred candidate" of statewide office. In doing so. Plaintiffs distort the holding of

that case, which is not only inapposite but is also expressly limited to cases of a different

"variety," where there is an express classification that prevents a groupfrom participating. Id.

In Associated Contractors, a Jacksonville ordinance contained an explicit racial classification

that treated contractors differently on the basis of race, awarding minorities a set number of


^ Plaintiffs' citation ofthree easily distinguishable district court cases from other districts for the
proposition that "courts have roundly rejected the notion that a claim alleging a disproportionate burden
on a minority group is a 'generalized grievance'" fails to account for the injury they pleaded—^the
inability to elect their candidates of choice, not the inability to vote altogether. Doc. 31 at 12(emphasis
added)(citing Veasey v. Perry, 29 F. Supp. 3d 896,899-903(S.D. Tex. 2014)(voter-identification
provision prevented plaintiffs from voting); Mich. State A. Philip Randolph Inst. v. Johnson, 209 F. Supp.
3d 935,941 (E.D. Mich. 2016)(prohibition against straight-party voting resulted in long lines that
prevented voting); Black v. McGuffage, 209 F. Supp. 2d 889, 894(N.D. III. 2002)(voting equipment
failed to count plaintiffs' votes)).
     Case 3:19-cv-00383-DPJ-FKB Document 33 Filed 08/26/19 Page 4 of 12




contracts and prohibiting others from even bidding on the contracts. Id. at 658-59. The Court of

Appeals held the plaintiff lacked standing because it failed to allege that one of its members

"would have been awarded a contract but for the challenged ordinance"—as opposed to alleging

that the member would have simply bid on the contract. Id. at 664(emphasis added). The

Supreme Court reversed, holding the prohibition against bidding on the contracts, coupled with

the stated intent to bid on the contracts, was sufficient for standing. Here, Plaintiffs do not allege

that they have been deprived of the ability to vote in past elections, nor do they allege facts to

show that they have been prevented from electing their candidates of choice. And importantly,

the holding in Associated Contractors was expressly limited to cases of its "variety"—where

there was an express, preventative classification (i.e., you can only bid on this contract if you are

African American). Id. at 666. Here, there is clearly no express preventative classification in the

Challenged Provisions(much less an express, race-based classification). See Aderant

Constructors, Inc. v. Pena,515 U.S. 200, 211-12(1995).^*

        To the contrary. Bond v. Fortson establishes that Plaintiffs' injury must be connected to

the outcome ofelections. 334 F. Supp. 1192,1194(N.D. Ga.), aff'd, 404 U.S. 930(1971).'
Plaintiffs there alleged Georgia's majority-vote and run-off provisions for election of United

States Senators and Representatives violated both the Fourteenth Amendment and Section 2 of




 Courts refuse to apply Associated Contractors to different "varieties" ofequal protection cases. E.g.,
Day V. Sebelius, 376 P. Supp. 2d 1022, 1038(D. Kan. 2005)("Plaintiffs seem to believe that [Associated
Contractors] applies to every case where an equal protection claim is asserted. We must disagree.");
LaRoque v. Holder, 831 F. Supp. 2d 183(D.D.C. 2011)("Unlike the Jacksonville plaintiff, the plaintiffs
here have not shown that the government classified them based on the color of their skin.")

^ "[SJummary affirmances by the Supreme Court...'prevent lower courts from coming to opposite
conclusions on the precise issues presented and necessarily decided by those actions.'" LULAC v. Abbott,
369 F. Supp. 3d 768, 769(W.D. Tex. 2019)(quoting Mandel v. Bradley,432 U.S. 173, 176(1977)).
       Case 3:19-cv-00383-DPJ-FKB Document 33 Filed 08/26/19 Page 5 of 12




  the Voting Rights Act("VRA"). Id. at 1192-93.^ The district court granted defendants' motion
  to dismiss because plaintiffs did "not present a 'justiciable case or controversy,' and a decision

  on the merits would be an advisory opinion forbidden by ...[the] Constitution." Id. at 1193.^ In

  that case, the court held that plaintiffs lacked standing because they had "not yet experienced any

  adverse impact they claim these statutes threaten" and did not "challenge the outcome of a

  particular election." Id. at 1194. Further, as here:

          Indeed, it is unknown when, if ever, there will be a failure to elect [by majority
          vote], or whether a run-off will ever be required. ... Plaintiffs have no
          immediate live controversy with the defendants requiring determination of the
          constitutionality of the statutes they attack. Rather they seek an advisory opinion
          as to an abstract situation which may occur in the 1972 elections. This Court
          does not have judicial power to render such an opinion.

  Id. (citations omitted); see also Public Citizen, Inc. v. Miller, 813 F. Supp. 821, 827(N.D. Ga.),

  affd, 992 F.2d 1548(11th Cir. 1993)(challenges to election rules "were not clearly ripe for

  adjudication prior to ... run-off when it would be determined whether plaintiffs' preferred

  candidate would be defeated because "challenge to the majority vote statute prior to a

  candidate's actual receipt of a plurality but not a majority ofthe votes cast is not justiciable"

 (citing Bond,334 F. Supp. at 1194)); Bishop v. Bartlett, 575 F.3d 419,425 (4th Cir. 2009).

          Likewise, the other cases cited by Plaintiffs(and the claims and alleged injuries in those

  cases) are distinguishable and fail to eliminate the requirement that Plaintiffs' claims be tied to


 ^ Plaintiffs must link their injuries to election outcomes as have others challenging such election rules.
 Jejfers v. Clinton, 740 F. Supp. 585, 595(E.D. Ark. 1990)(majority vote requirements unconstitutional
 because they "replace[d] a system in which blacks could and did succeed, with one in which they almost
 certainly cannot"); Whitfieldv. Democratic Party ofState ofArk., 890 F.2d 1423, 1430(8th Cir. 1989)
 ("[d]uring the past four years, but for the runoff primary elections, four black candidates would have been
 the Democratic Party's nominee"); id. at 1433 ("the majority vote requirement has, up to this point,
 prevented blacks from electing the candidates of their choice, and so, the elimination of that requirement
  is mandated by section 2").

'Notably, the court first reasoned that the "case does not involve a statute unconstitutional on its face:
 there is no constitutional provision expressly providing for election of Congressmen by plurality vote or
 in terms prohibiting the states from requiring election by a majority vote." Id.
      Case 3:19-cv-00383-DPJ-FKB Document 33 Filed 08/26/19 Page 6 of 12




election outcomes. In Lac Du Flambeau Band ofLake Superior Chippewa Indians v. Norton,

422 F.3d 490,497(7th Cir. 2005), like Associated Contractors, plaintiffs alleged '"injury in fact'

[of] the inability to compete on an equal footing" with other Indian tribes as a result of an

explicit provision which applied different processes of awarding licenses to other tribes. Id.

And Plaintiffs' cited election cases are inapposite because those cases concerned impediments to

the ability to vote altogether, as opposed to the ability to elect the candidate ofchoice as alleged

here. See Ind. Democratic Party v. Rokita, 458 F. Supp. 2d 775,813-14(S.D. Ind. 2006)

(plaintiffs could not cast ballot at all under state's voter-identification law); Dennis v. N.Y. City

Bd. ofElections, 1994 WL 613330, at *3(S.D.N.Y. Nov. 7, 1994)(plaintiffs' votes were not

counted at all because of voter irregularities); Rockefeller v. Power,74 F.3d 1367, 1369-70(2d
  •              *                                                                                 R
Cir. 1995)(plaintiffs were injured when their candidates were not listed on the ballot).

        These Challenged Provisions concern the outcome of elections, and Plaintiffs therefore

cannot ignore the actual elections in the standing analysis. Plaintiffs have alleged no facts to

show that the Challenged Provisions have resulted in, or will result in, the effect of injuring them

in the way alleged in the Amended Complaint. Because the Challenged Provisions are facially

neutral as to race, Plaintiffs must "'prove that the purpose and operative effecV of the challenged

election scheme 'is to dilute the voting strength of[minority] citizens'" in a way that has resulted

in the inability to elect Democratic candidates who receive a plurality of votes. Harding v. Cty.

ofDallas, 336 F. Supp. 3d 677, 700(N.D. Tex. 2018)(quoting Voter Info. Project, Inc. v. City of

Baton Rouge,612 F.2d 208,212(5th Cir. 1980)(emphasis in original)). The focus must be on

® In Rockefeller, again the issue was "ability to compete;" that is, "ability to vote" for certain candidates.
Plaintiffs have never been denied the ability to vote for their candidates of choice, and they have not
alleged such as injuiy. See, e.g.. Doc. 28 at 14. Also, Plaintiffs' quotation from Avery v. Midland Cty.
Tex., 390 U.S. 474,481 n.6(1968), is dictum and out of context. Doc. 31 at 20. There, the issue was
whether the rule requiring proportional representation in legislative bodies applied to local government
such that Midland County's "vast imbalance" in populations of its four districts violated the one-person,
one-vote principal. Mat 476,481 n.6. Plaintiffs allege no "vast imbalance" in districts here.
       Case 3:19-cv-00383-DPJ-FKB Document 33 Filed 08/26/19 Page 7 of 12




  the "results" and "exclusively on the consequences" of the challenged election rules and how

  they affect elections. Voinovich v. Quiller, 507 U.S. 146, 155(1993); Abbott v. Perez, 138 S. Ct.

  2305, 2332(2018)(under "results test" "it is hard to see how this standard could be met if the

  alternative to the [law] at issue would not enhance the ability of minority voters to elect the

  candidates oftheir choice"); Bond,334 F. Supp. at 1194. Plaintiffs have not alleged, nor has

  there ever been, a circumstance where an "African-American-preferred candidate" obtained a

  plurality of the vote but did not take office due to the Challenged Provisions. And Plaintiffs fail

  to allege such a "result" is "certainly impending" or "substantially likely" to occur in a future

  election.


      II.      Plaintiffs' Response Confirms that their Claims are Partisan Gerrymandering
               Claims, which are Nonjusticiable Under Rucbo,

            Plaintiffs concede that the only allegation they offer to support their theories of general

  vote dilution and violation ofthe one-person, one-vote principal is:

            Due to racially polarized voting and the geographic and electoral concentration of
            the racial groups among the House districts, a white-preferred candidate does not
            even need to win a majority of the popular vote to win a majority of the House
            districts, while an African-American-preferred candidate must obtain at least 55
            percent of the popular vote to win a majority of House districts ....

  Doc. 26 at ^41.^ That allegation, which is the crux of Plaintiffs' entire case, is aimed at the way
  the House districts are drawn. Because the Challenged Provisions apply equally to all voters,

  regardless of race. Plaintiffs' allegation amounts to a partisan gerrymandering claim.'®



'Plaintiffs repeatedly assert that Defendants "do not dispute" Plaintiffs' 55-percent analysis. See Doc. 31
  at 1, 11, 17. It should go without saying that Plaintiffs' assertion is improper, as Defendants are required
  at this stage to accept pleaded facts as true. See, e.g., Papin v. Univ. ofMiss. Med. Ctr., 347 P. Supp. 3d
  274, 277(S.D. Miss. 2018).

    Plaintiffs do not allege that the Challenged Provisions have prevented them from voting for their
  candidates ofchoice, and Plaintiffs do not otherwise attempt to allege how they have been denied "an
  equal opportunity to participate in the political process." Plaintiffs say their claims are "grounded in the
                                                        6
     Case 3:19-cv-00383-DPJ-FKB Document 33 Filed 08/26/19 Page 8 of 12




        Plaintiffs rely on Gray v. Sanders, 372 U.S. 368(1963), but Gray held that Georgia's

county-unit system (not based on proportionally drawn voting districts) violated the Constitution

because it "weights the rural vote more heavily than the urban vote and weights some small rural

counties heavier than other larger rural counties." Id. at 379. Here, Plaintiffs' votes are not

"given unequal weight" by the Challenged Provisions. In fact, the votes are not "weighted" at

all. Rather, the votes are counted under the "Popular Vote Rule" for purposes of determining

whether a candidate received a majority of popular vote, and then they are counted a second time

by district under the "Electoral Vote Rule."'' Gray clearly does not foreclose the ability to

choose statewide officers on this basis or by means other than popular vote.

        To support their allegation. Plaintiffs cite statistics offered by an expert whose testimony

has already been rejected by the United States Supreme Court in Gill and Rucho. And even if

the "55%" statistic is accurate, it is a result of nothing other than the way the House districts are

drawn. Thus, it is a partisan gerrymandering claim. See Doc. 26 at ^110(confirming Plaintiffs'
                                                                                           t'y              ^

claims "depend[] on the legislative districts in which [Mississippians] reside").                And the claim

is not ultimately about race. Instead, Plaintiffs' claim is that the way the House districts are

drawn makes it difficult for African Americans to elect Democrats ("African-American-preferred


lack ofequal opportunity," but other than pointing at how the House districts are drawn, they do not
allege how the Challenged Provisions deprive them of such equal opportunity in the voting process.

"As discussed below and in Defendants' Motion to Dismiss, Gray was concerned with prohibiting
geographic discrimination between rural and urban counties and did not hold that electing statewide
officers on the basis of legislative districts is unconstitutional. 372 U.S. at 379. Plaintiffs cite no cases to
establish a per se prohibition of district-based voting in statewide elections. "[Tjhere is no provision of
the United States Constitution or any of its amendments which either expressly or impliedly dictates the
method a State must use to select its Governor." Fortson v. Morris, 385 U.S. 231, 234(1966)(upholding
Georgia's version of"Popular Vote Rule and "House Vote Rule").

  See Doc. 26 at P7-38(complaining of alleged "system of electors in which a gerrymandering of
counties would provide white governors and legislators" and also referencing "legislative apportionment
plan" as the root cause of the alleged problem).
     Case 3:19-cv-00383-DPJ-FKB Document 33 Filed 08/26/19 Page 9 of 12




candidates") over Republicans ("white-preferred candidates"), hence the blatantly partisan nature

of Plaintiffs' gerrymandering claim.       Constitutional claims should not turn on political whims

and changing partisan landscape. After this lawsuit was filed, the United States Supreme Court

expressly held that such partisan gerrymandering claims present nonjusticiable political

questions. Rucho v. Common Cause, 139 S. Ct. 2484,2491 (2019).'''

    III.    Plaintiffs Fail to Sufficiently Allege Claims Under Rule 12(b)(6) and the
            Prudential Standing Doctrine.

        Plaintiffs did not refute Defendants' assertion that Plaintiffs failed to allege facts

sufficient to plead discriminatory impact, effect, or results as required for vote dilution claims.

See Davis v. Bandemer,478 U.S. 109, 127(1986)("plaintiffs were required to prove ... actual

discriminatory effecC)(emphasis added); 52 U.S.C. § 10301(a)(vote-dilution claims under

Section 2 of VRA specifically require '"'results [of] denial or abridgement of the right... to vote

on account of race or color")(emphasis added); Doc. 28 at 23-30.

        Plaintiffs also failed to refute that their challenges relate to single-member,statewide

offices where the "concept of vote dilution is effectively rendered meaningless" and which are

not intended to be subject to Section 2 of the VRA. LULAC No. 4434 v. Clements,902 F.2d 293,

313 (5th Cir. 1990); Butts v. City ofNew York, 779 F.2d 141, 149(2d Cir. 1985). It follows that

Plaintiffs' majority-vote cases challenging primary elections for county offices and at-large

elections for multi-member bodies are inapposite and not applicable. See Doc. 31 at 23.




  Plaintiffs' claim is a gerrymandering claim because it is based on how the districts are drawn, but it is
not a racial gerrymandering claim because Plaintiffs are not claiming that the districts were drawn with a
racially-discriminatory motive as required for such claims. Shaw v. Reno,509 U.S. 630,642-43(1993).

   Multiple recent commentaries have recognized that Plaintiffs' claims are inconsistent with the holding
in Rucho. See, e.g.. Matt Ford, Mississippi Quotes John Roberts to Defend Its Racist Election Law,THE
New Republic(July 19, 2019), online at: https://newrepublic.com/article/154496/mississippi-quotes-
iohn-roberts-defend-racist-election-law.

                                                     8
    Case 3:19-cv-00383-DPJ-FKB Document 33 Filed 08/26/19 Page 10 of 12




         Further, that the Gingles factors "cannot be applied mechanically," Voinocich, 507 U.S.

at 158, does not eliminate the requirement that their purpose be upheld: to "establish that 'the

minority [group] has the potential to elect a representative ofits own choice''... but that racially

polarized voting prevents it from doing so ... because it is 'submerg[ed] in a larger white voting

population,'" Cooper v. Harris, 137 S. Ct. 1455, 1470(2017)(quoting Growe v. Emison, 507

U.S. 25,40(1993))(emphasis added). Plaintiffs have not alleged any facts to that end, and they

have not shown it is likely a Democratic candidate will be deprived of office as a result of the

application ofthe Challenged Provisions, as necessary to prove injury under Gingles.

         Contrary to Plaintiffs' assertions and their citation of Bartlett, the Supreme Court

specifically left open "whether intentional discrimination affects the Gingles analysis." See

Bartlett v. Strickland, 556 U.S. 1, 20(2009). Neither the Fifth Circuit nor the Southern District

of Mississippi has addressed the question and the strongest persuasive authority available states

that an allegation of intentional discrimination "does not 'lessen[] the amount of discriminatory

results that must be shown.'" Ga. State Conference ofNAACP v. State, 269 F. Supp. 3d 1266,

1279(N.D. Ga. 2017)(quotation omitted). The Gingles factors did not apply in Brown not

because of intentional discrimination, but because that case involved episodic acts of

discrimination which, like voter-registration cases, could not be reconciled with the language of

Gingles. United States v. Brown,494 F. Supp. 2d 440,449-83(S.D. Miss. 2007); Id. at n.67.

   IV.      The Governor and Attorney General are the Proper Defendants in this Action,
            not the Speaker and Secretary.

       There is not a sufficient causal connection between Plaintiffs' alleged injury and the

actions of the Speaker and Secretary; they simply do not have the power or duty to enforce the

Challenged Provisions. See Okpalobi v. Foster, 244 F.3d 405,426(5th Cir. 2001); Greater

Birmingham Ministries v. Alabama, 2017 WL 1^2116, *4, 14(N.D. Ala. Mar. 1, 2017).
     Case 3:19-cv-00383-DPJ-FKB Document 33 Filed 08/26/19 Page 11 of 12




Plaintiffs' claims have nothing to do with the functions ofthe Speaker or Secretary. In their

rebuttal in support of their Motion for Preliminary Injunction, Plaintiffs admit the same, stating

that their requested relief affects only the method by which Mississippi determines the winner of

each race for statewide, state office after all votes have been tallied, which they acknowledge

would not "change how the state administers its election." Doc. 29 at 1. The Secretary and

Speaker are not charged with determining the rules or methods for who wins elections. Instead,

the Attorney General is the proper defendant on all claims because that office has the mandatory

duty to intervene as a party and defend challenges to the Mississippi Constitution. Miss. Code

Ann. § 7-5-1.(Attomey General "shall intervene"). Plaintiffs did not refute this mandatory duty

in their Response. Also, the Governor is a proper defendant because the Constitution vests that

office with "chief executive power of[Mississippi]," and he has the constitutional obligation to

"see that the laws are faithfully executed." Miss. Const,art. V,§§ 116, 123; Miss. Code Ann.

§ 7-l-5(a),(c), &(d).

        For the same reasons, the Eleventh Amendment bars Plaintiffs' claims against the

Speaker and Secretary, but not against the Attomey General or Govemor. Air Evac EMS, Inc. v.

Texas, Dep't ofIns. Div. of Workers' Camp., 851 F.3d 507, 517-18(5th Cir. 2017). Plaintiffs

argue that they are allowed by Ex parte Young to sue individual state officers instead of the state;

that is true, but only to the extent that the individual state officers have a clear and direct

connection with enforcement of the challenged laws. Regardless of whether the Attomey

General or Govemor is joined, the Court should dismiss the Speaker and Secretary.

                                           CONCLUSION

        For the reasons discussed above, the Speaker and Secretary respectfully request that the

Court dismiss the Complaint with prejudice. The Speaker and Secretary request such other and

further relief as the Court deems appropriate under the circumstances.

                                                   10
    Case 3:19-cv-00383-DPJ-FKB Document 33 Filed 08/26/19 Page 12 of 12




       Date: August 26, 2019.




                                              Respectfully submitted,

                                              PHILIP GUNN,IN HIS OFFICIAL CAPACITY
                                              AS THE SPEAKER OF THE MISSISSIPPI
                                              HOUSE OF REPRESENTATIVES,AND
                                              DELBERT HOSEMANN,IN HIS OFFICIAL
                                              CAPACITY AS THE MISSISSIPPI
                                              SECRETARY OF STATE

                                              A/ Trev Jones
                                              Trey Jones
                                              One of the Attorneys for Defendants

                                              William Trey Jones, III(MSB #99185)
                                              tjones@brunini.com
                                              Cody C. Bailey(MSB #103718)
                                              cbailey@brunini.com
                                              Jacob A. Bradley(MSB #105541)
                                              jbradley@brunini.com
                                              Brunini, Grantham,Grower & Hewes,pllc
                                              The Pinnacle Building, Suite 100
                                              190 East Capitol Street(39201)
                                              Post Office Drawer 119
                                              Jackson, Mississippi 39205
                                              Telephone:(601)948-3101
                                              Facsimile:(601)960-6902



                                 CERTIFICATE OF SERVICE

       I, Trey Jones, hereby certify that on August 26, 2019,1 caused the foregoing pleading to
be electronically filed with the Clerk of the Court using the CM/ECF system, which will send
notification ofsuch filing to all counsel of record and registered participants.


                                              /s/ Trev Jones
                                              Trey Jones
                                              One of the Attorneys for Defendants



                                                 11
